Title: To James Madison from Americanus, 30 April 1816
From: Americanus
To: Madison, James


                    
                        Washington City, April 30, 1816.
                    
                    
                        Letter No. IV [V].
                        “If the system already devised, has not produced all the effects which were expected from it, new experiments ought to be made, when every effort to introduce among them (the Indian savages) ideas of exclusive property in things real as well as personal shall fail, let intermarriages between them and the white be encouraged by the government. This cannot fail to preserve the race, with the modifications necessary to the enjoyment of civil liberty and social happiness. It is believed that the principles of humanity in this instance, are in harmonious concert with the true interest of the nation. It will redound more to the national honor, to incorporate by a humane and benevolent policy, the natives of our forests in the great American family of freemen, than to receive with open arms the fugitives of the old world, whether their flight has been the effect of their crimes OR THEIR VIRTUES. I have the honor, &c. Wm. H. Crawford.”
                    
                    
                        Sir—I believe you and the public, myself and Mr. Crawford are by this time almost equally weary of this epistolary correspondence; but it is some consolation to all of us, that this Letter will finish the subject of Mr. Crawford’s report. What new and future instance of want of judgment may call forth similar animadversions time only can discover.
                        What interest does Mr. Crawford’s political character, confer on his opinions? A brief review of his career, may enable us to answer this question.
                        Mr. Crawford, a school-master in Albemarle county, Virginia, conceiving it more for his interest to choose some new profession, and some new theatre of action, removed to one of the boundary counties of the state of Georgia, as a county court Lawyer. In such a situation a man of tolerable education, manners, and conduct, finds it no difficult task to become conspicuous among frontier settlers. He became like many others similarly situated, a great man in his little world. He entered into rather an unfortunate dispute with Mr. Watkins, of Watkinsville, but I do not know enough of the facts, to say whether he was in the right or in the wrong. In due time he was sent to Congress, and there, by that kind of dextrous management which men of moderate talents are not unfrequently well qualified to pursue, he acquired influence enough to be sent as Ambassador to France.
                        Mr. D. B. Warden was there as Consul-General, and had been agent of Prizes; but in the applications of our countrymen for American claims on the fund appropriated by treaty to discharge them, he had greatly incurred the displeasure of Gen. Armstrong, who was to be reached only by a few persons of a different description from Mr. Warden, to whom Gen.

Armstrong’s conduct in that business was not quite conformable with Mr. Warden’s notions of propriety. Whether Gen. Armstrong’s conduct merited any censure, I leave to the merchants of our seaport towns to decide. Certain it is that whatever may be their opinion of Gen. Armstrong, Mr. Warden is held in general and unequivocal respect. In France he is popular also, among that class of persons who at Paris particularly, have great influence in giving the tone to public opinion, the class of persons usually called “Les Scavans,” the literary people; Mr. Warden being himself a very well informed gentleman on subjects of science and literature as well as on commercial affairs. This disagreement between Gen. Armstrong, and Mr. Warden, drove the latter home when Gen. Armstrong left Paris, and on hearing Mr. Warden’s account who arrived a few days before the ex-Ambassador, you sir, I believe, were pleased to continue him in the situation he held.
                        Mr. Crawford, ignorant of the European world, and of European manners, and unable to speak the French language, is naturally supposed to have applied to Gen. Armstrong for information, and was of course filled up to the brim with that gentleman’s prejudices against Mr. Warden. On Mr. Crawford’s arrival at Paris, he found a cabal raised against Mr. Warden by Mrs. Barlow, in which Mr. Lee of Bordeaux, a relation of Mr. Barlow’s was connected. Mr. Lee, would gladly have occupied Mr. Warden’s official position. Mr. Crawford arriving at Paris, found I believe some slight deficiency in the form of his credentials, and was not accredited for some time after his arrival. During this ambassadorial interregnum, the French government transacted their public business with Mr. Warden, the Consul-General, and the only accredited agent from this country then at Paris, not on Mr. Warden’s application, but because there was no other person to whom reference could be made on public business at that time. This appears from the written declaration and testimonial of the Prince of Beneventum, of which no doubt you sir, and Mr. Crawford have been furnished with copies, and which if disputed I can furnish a copy of myself. Mr. Crawford already prejudiced by Gen. Armstrong and Mrs. Barlow, was strongly piqued at this mark of public respect shewn to Mr. Warden, and he therefore took it into his head to displace Mr. Warden from the consulship, without deigning to exhibit to that gentleman any authority whatever from you sir, or from the office of the Secretary of State, for so doing; nor so far as I know has any such authority yet appeared. It is certain that this has been regarded by some of the most intelligent of your friends, as a high-handed, unauthorised act of injustice; and the removal of Mr. Warden as Consul, is generally and I believe universally regretted by the mercantile interest of New York and Philadelphia. Whether Mr. Crawford was authorised specially to remove Mr. Warden, you sir, best know: it is generally thought that he exceeded his powers: as Ambassador merely, he certainly had no such authority.
                        
                        At Paris, Mr. Crawford staid, the representative of this nation to the French government, the laughing stock of the drawing room, where he stalked about in silence, unable to ask a question or give a reply, from his deplorable ignorance of the language of the country to which he was sent. I do not pretend to know any thing of the motives for sending him, or for his returning: the voice of the public is unanimous in ascribing his return to his total unfitness for the situation; a situation which if his vanity had not acquired the predominance over his prudence, he would never have accepted.
                        We next find him again at Washington: one of those men, whose mediocrity of talent makes no enemies, and whose general conduct is calculated by giving no offence to make friends. He is nominated in opposition to Mr. Monroe as your successor: and while his general behaviour induces the public to believe that he declines competition, he is privately an active competitor; and so I understand he means to continue. Every man who has tried this game before, has lost it; and so will Mr. Crawford. This underhand, this double dealing; this carrying of water on both shoulders, this systematic, managed indecision, this awaiting of the turn of party politics, this manouvring, will put the stamp on Mr. Crawford’s political character, and I prophecy without hesitation, that no party will trust him hereafter. Such a man, will never be taken up by the people as President of the Union. So much for Mr. Crawford. Who, whatever he may be as a private citizen, has committed suicide on his public character.
                        I shall no longer intrude, sir, on your time, or your patience, till some future temptation may call upon my pen. Accept I, pray you, sir, my good wishes and respects.
                        
                            Americanus.
                        
                    
                